On order of the Court, the application for leave to appeal the January 24, 2018 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The Court notes that, although the defendant's motion has been styled as a motion for relief from judgment under subchapter 6.500 by the Wayne Circuit Court, it should not be regarded as a motion for relief from judgment for purposes of MCR 6.502(G)(1) in any future case. The defendant actually filed a motion under MCR 2.612, which was properly denied by the trial court, but due to a lack of merit, and not under the rules of MCR 6.501, et seq .